Citation Nr: 1513728	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-12 612	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, prior to June 14, 2013.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, since June 14, 2013.

3.  Entitlement to a compensable evaluation for status post right hand fracture with residual bony deformity, prior to June 10, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for status post right hand fracture with residual bony deformity, since June 10, 2013.

5.  Entitlement to an evaluation in excess of 10 percent for lumbar strain with anterolisthesis and intervertebral disc syndrome.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 2001 to December 2001, and on active duty from November 2003 to April 2005, from July 2006 to July 2008, and from August 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In December 2014, the Veteran filed statements raising the issues of entitlement to a permanent and total disability evaluation; entitlement to an extension of Post 9/11 Montgomery GI Bill benefits; and an application for vocational rehabilitation.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 38 C.F.R. § 19.9(b).


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in this appeal, the appellant requested a withdrawal of this appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


